DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16936928. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16936928 (reference application). This is a provisional 
Allowable Subject Matter
Claims 1-20 would be allowed if the statutory double patenting rejection is overcome.
Most relevant prior art of record is Dolores (US 20160001110 Al) hereinafter Dolores in view of Bolnberger et al. (US 4718415 A) hereinafter Bolnberger and further in view of Berlin (US 5572990 A) hereinafter Berlin.
Regarding claim 1, Dolores teaches A flexible patch device (sensors 212 and 204 in combination with processor 216)(Fig. 2) for facilitating voice communication through a mask ("a mask 210 of a non-invasive ventilator device such as a CPAP machine," ¶[0060]), the flexible patch comprising: a base comprising: a transducer element (transducer is connected to the amplifier circuit with a flexible electrical lead that allows free motion of the transducer throughout the operational frequency range and amplitude desired," in ¶[0054]), the transducer element for detecting vibrations of a mask and converting the vibrations to data ("one or multiple transducers can be positioned on a patient and/or attached with portions of a ventilator device in order to actively reduce interference from non-vocal sounds," "Hardware for capturing sound waves from a patient may include ... surface transducer for detecting sound waves or vibrations," ¶[0059]);; Dolores does not specifically disclose the device further comprising the transducer being a piezo electrical transducer however, 
Since it is known in the art as evidenced by Bolnberger teaches a device for facilitating voice communication through a mask in ("permitting a very high quality transmission of human speech from a breathing mask," col. 2, In. 50-60), and using a piezo electrical transducer ("As shown in Fig. 6, the oscillations of speaking diaphragm 6 may be picked up by a piezoelectric transducer 24 which is rigidly and undetectably connected by an adhesive to the diaphragm 6. The electrical analog signal is again conducted to the outside through line 19," Col. 6, In. 15-20),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dolores with Bolnberger,
Dolores as modified by Bolnberger does not specifically disclose the device further comprising at least one flexible substrate layer for protecting the piezoelectric element from outside interference however, 
Since it is known in the art as evidenced by Berlin for a device to further comprise at least one flexible substrate layer for protecting the piezoelectric element from outside interference in ("provide a respiratory mask in which the voice reproduction is significantly improved" col. 2, In. 34-38) and ('The lead-through of microphone connecting lead 16 can take place through a flexible printed circuit, which is located between the mask window 42 and its connection 41," col. 7, In. 63 to col. 8, In. 4, see FIG. 2 for area between 42 and 41),
Dolores as modified by Bolnberger and Berlin does not specifically disclose the device further comprising a wiring enclosure attached to the flexible substrate layer via a flexible substrate adhesive layer; and at least partially enclosing: the piezoelectric element; and one or more wires connecting an audio jack and the piezoelectric element, wherein the flexible substrate layer compresses one or more edges of the piezoelectric element via the wiring enclosure, thereby increasing sensitivity of the piezoelectric element.
The following is the reason for would be allowance of claim 1:
Dolores alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a wiring enclosure attached to the flexible substrate layer via a flexible substrate adhesive layer; and at least partially enclosing: the piezoelectric element; and one or more wires connecting an audio jack and the 
Regarding claims 2-6, claims would be allowed if the statutory double patenting rejection is overcome.
Regarding claim 7, claim would be allowed if the statutory double patenting rejection is overcome for being the device comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 8, 9, claims would be allowed if the statutory double patenting rejection is overcome for their dependency on allowed claim 7.
Regarding claim 10, claim would be allowed if the statutory double patenting rejection is overcome for being the system comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above).
Regarding claims 11-20, claims would be allowed if the statutory double patenting rejection is overcome for their dependency on would be allowed claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/              Examiner, Art Unit 2654